MASTER CREDIT FACILITY AGREEMENT BY AND BETWEEN BORROWERS SIGNATORY HERETO AND CAPMARK FINANCE INC., a California corporation DATED AS OF April 1, 2008 TABLE OF CONTENTS Page ARTICLE 1 THE COMMITMENT 2 Section 1.01. The Commitment to Make Fixed Advances. 2 Section 1.02. Requests for Advances. 2 Section 1.03. Maturity Date of Advances; Amortization. 2 Section 1.04. Annual Interest Rate for Advances. 3 Section 1.05. Notes. 3 ARTICLE 2 THE ADVANCES 3 Section 2.01. Rate Setting for an Advance. 3 Section 2.02. Advances. 4 Section 2.03. Determination of Allocable Facility Amount and Valuations. 4 Section 2.04. Additional Advances Made on Increased Values. 5 Section 2.05. Advances made for Additional Units 5 ARTICLE 3 COLLATERAL CHANGES 6 Section 3.01. Obligation to Add Collateral. 6 Section 3.02. Right to Add Collateral. 6 Section 3.03. Procedure for Adding Collateral. 6 Section 3.04. Right to Obtain Releases of Collateral. 7 Section 3.05. Procedure for Obtaining Releases of Collateral. 8 Section 3.06. Substitutions. 9 ARTICLE 4 INCREASE OF CREDIT FACILITY 12 Section 4.01. Right to Increase Commitment. 12 Section 4.02. Procedure for Obtaining Increases in Commitment. 12 Section 4.03. Closing. 12 ARTICLE 5 CONDITIONS PRECEDENT TO ALL REQUESTS 12 Section 5.01. Conditions Applicable to All Requests. 12 Section 5.02. Conditions Precedent to Initial Advance. 14 Section 5.03. Conditions Precedent to Future Advances. 14 Section 5.04. Conditions Precedent to Addition of an Additional Mortgaged Property to the Collateral Pool. 15 Section 5.05. Conditions Precedent to Release of Property from the Collateral Pool. 16 Section 5.06. Conditions Precedent to Increase in Commitment. 17 Section 5.07. Delivery of Opinion Relating to Advance Request, Addition Request or Expansion Request. 17 Section 5.08. Delivery of Property-Related Documents. 17 ARTICLE 6 REPRESENTATIONS AND WARRANTIES 18 Section 6.01. Representations and Warranties of Borrower. 18 Section 6.02. Representations and Warranties of Lender. 18 ARTICLE 7 AFFIRMATIVE COVENANTS OF BORROWER 19 Section 7.01. Compliance with Agreements. 19 Section 7.02. Maintenance of Existence. 19 Section 7.03. Financial Statements; Accountants’ Reports; Other Information. 19 Section 7.04. Certificate of Compliance. 20 i Section 7.05. Alterations to the Mortgaged Properties. 20 Section 7.06. Loan Document Taxes. 21 Section 7.07. Further Assurances. 21 Section 7.08. Transfer of Ownership Interests in Borrower. 22 Section 7.09. Transfer of Ownership of Mortgaged Property. 22 Section 7.10. Change in Senior Management. 22 Section 7.11. Liquidity and Net Worth Tests. 22 ARTICLE 8 NEGATIVE COVENANTS OF BORROWER 22 Section 8.01. Other Activities. 22 Section 8.02. Indebtedness. 22 Section 8.03. Principal Place of Business. 23 Section 8.04. Restrictions on Distributions. 23 Section 8.05. Changes to Operating Leases. 23 Section 8.06. Alzheimer’s Beds. 23 ARTICLE 9 FEES 23 Section 9.01. Origination Fees. 23 Section 9.02. Due Diligence Fees. 24 Section 9.03. Legal Fees and Expenses. 24 Section 9.04. Failure to Close any Request. 25 ARTICLE 10 EVENTS OF DEFAULT 25 Section 10.01. Events of Default. 25 ARTICLE 11 REMEDIES 27 Section 11.01. Remedies; Waivers. 27 Section 11.02. Waivers; Rescission of Declaration. 27 Section 11.03. Lender’s Right to Protect Collateral and Perform Covenants and Other Obligations. 28 Section 11.04. No Remedy Exclusive. 28 Section 11.05. No Waiver. 28 Section 11.06. No Notice. 28 ARTICLE 12 LIMITS ON PERSONAL LIABILITY 29 Section 12.01. Personal Liability of Borrower. 29 ARTICLE 13 MISCELLANEOUS PROVISIONS 29 Section 13.01. Counterparts. 29 Section 13.02. Amendments, Changes and Modifications. 29 Section 13.03. Payment of Costs, Fees and Expenses. 29 Section 13.04. Payment Procedure. 30 Section 13.05. Payments on Business Days. 30 Section 13.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial. 30 Section 13.07. Severability. 32 Section 13.08. Notices. 32 Section 13.09. Further Assurances and Corrective Instruments. 34 Section 13.10. Term of this Agreement. 34 Section 13.11. Assignments; Third-Party Rights. 34 Section 13.12. Headings. 34 Section 13.13. General Interpretive Principles. 34 Section 13.14. Interpretation. 35 ii Section 13.15. Standards for Decisions, Etc. 35 Section 13.16. Decisions in Writing. 35 Section 13.17. Approval of Waivers. 35 Section 13.18. USA Patriot Act. 35 iii EXHIBITS EXHIBIT A Schedule of Initial Mortgaged Properties and Initial Valuations EXHIBIT B Note EXHIBIT C Guaranty EXHIBIT D Confirmation of Guaranty EXHIBIT E Compliance Certificate EXHIBIT F Organizational Certificate EXHIBIT G Rate Form EXHIBIT H Advance Request EXHIBIT I Request (Addition/Release) EXHIBIT J Confirmation of Obligations EXHIBIT K Certificate of Borrower EXHIBIT L Expansion Request APPENDIX IDefinitions iv MASTER CREDIT FACILITY AGREEMENT THIS MASTER CREDIT FACILITY AGREEMENT is made as of the 1st day of April, 2008, by and among (i) (a) PHNTUS ARBOR GARDENS INC., a California corporation, (b) PHNTUS AUSTIN GARDENS INC, a California corporation, (c) PHNTUS BECKETT MEADOWS LLC, a Delaware limited liability company, (d) PHNTUS CANTERBURY WOODS LLC, a Delaware limited liability company, (e) PHNTUS CHARLESTON GARDENS LLC, a Delaware limited liability company, (f) PHNTUS CREEKSIDE LLC, a Delaware limited liability company, (g) PHNTUS DESERT SPRINGS LLC, a Delaware limited liability company, (h) PHNTUS HERITAGE HILLS LLC, a Delaware limited liability company, (i) PHNTUS KP SHREVEPORT LLC, a Delaware limited liability company, (j) PHNTUS LAKES LLC, a Delaware limited liability company, (k) PHNTUS LO CAPE MAY LLC, a Delaware limited liability company, (l) PHNTUS LO FOLSOM INC, a California corporation, (m) PHNTUS LO JOLIET LLC, a Delaware limited liability company, (n) PHNTUS LO ROCKFORD LLC, a Delaware limited liability company, (o) PHNTUS OAK HOLLOW LLC, a Delaware limited liability company, (p) PHNTUS PINEHURST LLC, a Delaware limited liability company, (q) PHNTUS PINE MEADOW LLC, a Delaware limited liability company, (r) PHNTUS PINES AT GOLDSBORO LLC, a Delaware limited liability company, (s) PHNTUS QUAIL RIDGE LLC, a Delaware limited liability company, (t) PHNTUS RICHLAND GARDENS LLC, a Delaware limited liability company, (u) PHNTUS SILVERLEAF MANOR LLC, a Delaware limited liability company, and (w) PHNTUS STONEBRIDGE LLC, a Delaware limited liability company (individually and collectively, together with any Additional Borrower becoming a party hereto, “Borrower”); (ii) CAPMARK FINANCE
